         Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

FERNANDO RAMIREZ,

                         Plaintiff,             18 Civ. 6653     (HBP)

       -against-                                ORDER

JASON & HARRY FOOD CORP.,
et al. ,

                         Defendants.

-----------------------------------x



               PITMAN, United States Magistrate Judge:


               I held a settlement conference in this matter on

January 8, 2019.      A settlement was reached at the conference         and

this matter is now before me on the parties'            joint applicati n to

approve the settlement (Letter of Michael Faillace, Esq., to the

undersigned, dated May 9,        2019 (Docket Item ("D. I.")     27)

("Faillace Letter")).        All parties have consented to my exer is-

ing plenary jurisdiction pursuant to 28 U.S.C.           §   636(c).

               Plaintiff alleges that he worked at defendants' re tau-

rant beginning in June 2013 as a cook (Complaint, dated July 24,

2018   (D.I. 1) '!I'll 34-35).   Plaintiff's employment with defend nts

ended in October 2018       (Faillace Letter at 1).       Plaintiff brigs

this action under the Fair Labor Standards Act            ("FLSA"), 29

U.S.C.    §§   201 e t ~ - , and the New York Labor Law ("NYLL"),
          Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 2 of 9



claiming that defendants failed to pay him the required overt'me

premium pay and failed to provide him with wage notices and w ge

statements      (Compl.   ~~   64-80).   According to plaintiff, defend nts

owe him approximately $193,500.00 in back wages, and his total

damages are approximately $444,859.97             (Faillace Letter at 2).

              Defendants deny all of plaintiff's claims and prod ced

"voluminous" employment records that they contend either dis rove

plaintiff's claims or significantly reduce them (Faillace Le ter

at 2) .

              As noted above,      I presided over a settlement confe ence

in this matter on January 8, 2019.              At the conference, defen ants

informed me that the New York State Department of Labor had

conducted an investigation concerning defendants' wage and                       I
                                                                                 I


record-keeping praclices during the period from February              201f           to

February 2017 and concluded that defendants owed plaintiff                    I
$6,674.06 in unpaid wages.           After a discussion of the strengfhs

and weaknesses of the parties' respective positions,              I made~

mediator's proposal that the matter settle for the total sumlI of
                                                                             I

$75,000.00.       The parties agreed to the material terms of thej

settlement and submitted the proposed settlement agreement ffr

judicial approval on May 9, 2019              (Settlement Agreement and   i

                                                                          I
Release, annexed to Faillace Letter (D.I. 27-1)              ("Settlement!

Agreement") ) .     The Settlement Agreement provides that defen~ants

                                          2
      Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 3 of 9




will pay a total amount of $75,000.00 -- $50,002.51 to be paip to

plaintiff and $24,997.49 to be paid to plaintiff's counsel fok
                                                                                 i
                                                                                 I
                                                                                 I
fees and costs    (Settlement Agreement~ 1).      This $75,000.00 i~ to

be paid in installments every 30 days starting 60 days after ~he

Court's approval of the Settlement Agreement, with an initial!

payment of $25,000.00, 17 subsequent payments of $2,777.77 arid a

final installment of $2,777.91     (Settlement Agreement~ 1).

          Judicial approval of an FLSA settlement is appropr~ate
                                                                             I



          "when [the settlement] [is] reached as a result of
          contested litigation to resolve bona fide disputes .i"
          Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357j76,
          at *12 (S.D.N.Y. Sept. 16, 2011).  "If the proposed
          settlement reflects a reasonable compromise over cdn-
          tested issues, the court should approve the settle1
          ment."  Id. (citing Lynn's Food Stores, Inc. v. United
          States, 679 F.2d 1350, 1353 n.8 (11th Cir. 1982)).:

Agudelo v. E & D LLC, 12 Civ. 960       (HB), 2013 WL 1401887 at *t

(S.D.N.Y. Apr.   4, 2013)   (Baer, D.J.)   (alterations in origina+)

"Generally, there is a strong presumption in favor of finding a

settlement fair,    [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement."    Lliguichuzhca v. Cinema 60, LLC,       948 F. sµpp.

2d 362, 365   (S.D.N.Y. 2013)   (Gorenstein, M.J.)    (internal quota-

tion marks omitted).     In Wolinsky v. Scholastic Inc.,      900 F.

Supp. 2d 332,    335 (S.D.N.Y. 2012), the Honorable Jesse M.          Fu[l'.'man,
                                                                         !




                                    3
      Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 4 of 9




United States District Judge,    identified five factors that ar~

relevant to an assessment of the fairness of an FLSA settlemept:

                In determining whether [a] proposed [FLSA] setrle-
          ment is fair and reasonable, a court should conside~
          the totality of circumstances, including but not li~-
          ited to the following factors:   (1) the plaintiff's:
          range of possible recovery; (2) the extent to which the
          settlement will enable the parties to avoid antici~ated
          burdens and expenses in establishing their respect~ve
          claims and defenses; (3) the seriousness of the litiga-
          tion risks faced by the parties; (4) whether the sat-
          tlement agreement is the product of arm's-length bar-
          gaining between experienced counsel; and (5) the pdssi-
          bility of fraud or collusion.

(internal quotation marks omitted).       The settlement here satis-

fies these criteria.

          First, plaintiff's net settlement -- $50,002.51 after

the deduction of attorneys'    fees and costs -- represents more

than 11% of his total alleged damages and more than 25% of his

claimed unpaid wages.    Although this percentage is modest,          it is

reasonable, especially given the potential obstacles to plain-

tiff's recovery.    Here, the Department of Labor's conclusion that

defendants owed plaintiff only $6,674.06 in unpaid wages for the

period from February 2014 to February 2017 -- more than half of

plaintiff's employment with defendants -- strongly suggests that

plaintiff's claim of $193,500.00 in unpaid wages is overstated.

Furthermore, although plaintiff contests the veracity of def~n-

dants' employment records, they present an additional obstacle to



                                    4
         Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 5 of 9



plaintiff's recovery.       Thus, plaintiff's net settlement is

reasonable.      See Villanueva v. 179 Third Avenue Rest Inc., 16

Civ. 8782    (AJN), 2018 WL 4100479 at*         (S.D.N.Y. Aug. 28, 2018)

(Nathan, D.J.)     (net settlement of less than 6% is reasonable

where ''the weight of the obstacles to such recovery militates. in

favor of finding      [the] settlement reasonable."      (internal quota-

tion marks omitted)).

             Second, the settlement will entirely avoid the expense

and aggravation of litigation.         Because the action settled p~ior

to the completion of discovery, the parties will be able to avoid

the ongoing expense of exchanging documents and taking deposi-

tions.

             Third, the settlement will enable plaintiff to avoid

the risk of litigation.        Defendants denied plaintiff's allega-

tions and presented documentary evidence which,           if credited,

contradicts plaintiff's claims.            Given this documentary evidence

and the fact that plaintiff bears the burden of proof,            it is

uncertain whether, or how much, plaintiff would recover at trial.

             Fourth, because I presided over the settlement confer-

ence that immediately preceded plaintiff's acceptance of the

settlement, I know that the settlement is the product of arm's-

length bargaining between experienced counsel.            As noted above,

the final settlement terms were suggested by the undersigned.

                                       s
        Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 6 of 9



            Fifth, there are no factors here that suggest the

existence of fraud.        The fact that I suggested the settlement

terms conclusively negates the possibility of fraud or collusion.

            The Settlement Agreement contains mutual general

releases    (Settlement Agreement~ 2).         Generally,   "courts in this

District routinely reject release provisions that 'waive practi-

cally any possible claim against the defendants,            including

unknown claims and claims that have no relationship whatsoever to

wage-and-hour issues.'"           Martinez v. Gulluoglu LLC, 15 Civ. 2727

(PAE), 2016 WL 206474 at *2          (S.D.N.Y. Jan. 15, 2016)    (Engelmayer,

D.J.), quoting Lopez v. Nights of Cabiria, LLC,             96 F. Supp.   3d

170, 181 (S.D.N.Y. 2015)          (Kaplan, D.J.); accord Barbecho v. M.A.

Angeliades,    Inc.,     11 Civ. 1717   (HBP), 2017 WL 1194680 at *2

(S.D.N.Y. Mar. 30, 2017)          (Pitman, M.J.); Hyun v.    Ippudo USA

Holdings, 14 Civ. 8706 (AJN), 2016 WL 1222347 at *3-*4             (S.D.N.Y.

Mar. 24, 2016)      (Nathan, D.J.); Leon-Martinez v. Central Cafe           &


Deli,   15 Civ.   7942    (HBP), 2016 WL 7839187 at *1      (S.D.N.Y. Dec.

19, 2016)    (Pitman, M. J. ) .

            However, general releases may be permitted where the

plaintiff is no longer employed by defendants, the releases were

negotiated by competent counsel for both sides and the releases

are mutual.       See Snead v. Interim HealthCare of Rochester,           Ipc.,

16-CV-06550 (EAW), 2018 WL 1069201 at *6 (W.D.N.Y.             Feb. 26,

                                         6
          Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 7 of 9




2018); Geskina v. Admore Air Conditioning Corp.,                     16 Civ.      3096

(HBP),     2017 WL 1743842 at *2       (S.D.N.Y. May 3,          2017)    (Pitman,

M.J.); Cionca v.       Interactive Realty,         LLC,    15 Civ.      5123   (BCM),

2016 WL 3440554 at *3-*4         (S.D.N.Y.      June 10, 2016)          (Moses, M.J.);

Lola v. Skadden, Arps, Meagher,           Slate & Flom LLP,             13 Civ.    5008

(RJS),     2016 WL 922223 at *2        (S.D.N.Y.    Feb.    3,   2016)    (Sullivan,

then D.J., now Cir.        J.); Souza v.       65 St. Marks Bistro,            15 Civ.

327    (JLC),   2015 WL 7271747 at *5          (S.D.N.Y. Nov.      6,    2015)    (Cott,

M. J.).     General mutual releases in cases "with former employees

who have no ongoing relationship with the employer, make[]                          sense

in order to bring complete closure" in FLSA settlements.                           Souza

v.    65 St. Marks Bistro,      supra,    2015 WL 7271747 at *5.               Here,

plaintiff is no longer employed by defendants,                    the releases were

negotiated by competent counsel for both sides and the releases

are mutual.        Therefore,   I approve the release provisions of the

Settlement Agreement.

                Finally,   the Settlement Agreement provides that

$24,997.49 will be paid to plaintiff's counsel for attorneys'

fees and costs       (Settlement Agreement~ 1).              I find plaintiff's

counsel's request for $24,997.49 -- slightly less than one-third

of the total settlement -- to be reasonable and appropriate.                              See

Santos v. EL Teoeyac Butcher Shop Inc.,               15 Civ.      814    (RA),    2015 WL

9077172 at *3       (S.D.N.Y.   Dec.   15, 2015)      (Abrams,     D.J.)       ("[C]ourts


                                           7
         Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 8 of 9



in this District have declined to award more than one third of

the net settlement amount as attorney's fees except in extraordi-

nary circumstances."), citing Zhang v. Lin Kumo Japanese Rest.

Inc.,    13 Civ.      6667     (PAE),   2015 WL 5122530 at *4            (S.D.N.Y. Aug.

31,   2015)     (Engelmayer,        D.J.)   and Thornhill v. CVS Pharm.,                  Inc.,

1 3 Ci v . 5 0 7   ( JM F) ,   2 0 14 WL 11 0 0 13 5 at * 3   ( S . D . N . Y . Mar . 2 0 ,   2 0 14 )

(Furman,      D.J.); Rangel v.          639 Grand St. Meat & Produce Corp., 13

CV 3234       (LB),   2013 WL 5308277 at *1           (E.D.N.Y.      Sept.      19,   2013)

(approving attorneys'              fees of one-third of FLSA settlement

amount, plus costs, pursuant to plaintiff's retainer agreeme~t,

and noting that such a fee arrangement "is routinely approved by

courts in this Circuit") .               Thus,   plaintiff's counsel is awarded

$24,997.49 for attorneys'               fees and costs.

               Accordingly,         for all the foregoing reasons,                 I approve

the settlement in this matter.                   In light of the settlement,                  the

action is dismissed with prejudice and without costs.                                 The Clerk

is respectfully requested to mark this matter closed.


Dated:     New York, New York
           September 25, 2019

                                                     SO ORDERED




                                                     United States Magistrate Judge


                                                 8
      Case 1:18-cv-06653-HBP Document 28 Filed 09/25/19 Page 9 of 9




Copies transmitted to:

All Counsel




                                    9
